Case 2:20-cv-09582-JFW-E Document 92-17 Filed 07/20/21 Page 1 of 2 Page ID #:2180




                    EXHIBIT P




                                    Exhibit P
                                      427
Case 2:20-cv-09582-JFW-E Document 92-17 Filed 07/20/21 Page 2 of 2 Page ID #:2181




   From:                  SIB Media24
   Sent:                  Friday, February 28, 2020 10:33 AM PST
   To:                    Mendoza, Erick (NBCUniversal)
   Subject:               RE: Telemundo 52 Statement Request 02/28



   Hi Erick,

   Thank you for contacting the Los Angeles County Sheriff's Department (LASO).

   "This matter is being looked into and we have no further comment at this time ."



   Best regards,

   Sheriff's Information Bureau
   Los Angeles County Sheriff's Department
   Hall of Justice - First fl.
   211 West Temple Street
   Los Angeles, CA 90012
   (213) 229-1700


   From: Mendoza, Erick (NBCUniversal) [mailto:Erick.Mendoza@nbcuni.com]
   Sent: Friday, February 28, 2020 10:21 AM
   To: SIB Media24 <sibmedia24@lasd.org>
   Subject: Telemundo 52 Statement Request 02/28
   Importance: High

   Good morning and happy Friday,

   I am reaching out for a statement from the Los Angeles County Sheriff Department regarding
   reports by the Los Angeles Times that, "Los Angeles County sheriffs deputies shared graphic
   photos of the helicopter crash that killed Kobe Bryant and eight others."

   Any statement or comment on this?

   Deadline is 4:30pm PST today.

   Thank you,
   Erick Mendoza I Telemundo 52 Assignment Editor
   Direct: 818.684.5708 I Office: 818.684.5710
   100 Universal City Plaza, Bldg 2120/2, Universal City, CA 91608
   TS2
   «u-        @e_a_mendoza




                                                           Exhibit P
                                                             428                                 COLA023633
